Citation Nr: 1145657	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-13 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for post-amputation left knee disability.

2.  Entitlement to a rating in excess of 40 percent for right leg peripheral neuropathy.

3.  Whether the Veteran requires permanent aid and attendance (A&A) of another person (for the purpose of establishing entitlement to a higher rate of special monthly compensation (SMC)).

4.  Entitlement to an effective date prior to November 19, 2008 for the assignment of a 40 percent rating for right leg peripheral neuropathy.

5.  Entitlement to an effective date prior to October 24, 2008 for the grant of SMC for loss of use of the right foot.
ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1961 to March 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July and September 2009 rating decisions of the Manila Department of Veterans Affairs (VA) Regional Office (RO).  The July 2009 rating decision assigned a 100 percent rating for the left knee disability from October 20, 2008 until April 1, 2009 and a 60 percent rating from that date and also awarded SMC for loss of use of the left foot effective October 24, 2008.  The September 2009 rating decision increased the rating for peripheral neuropathy of the right lower extremity to 20 percent effective July 24, 2009, and denied SMC based on a need for regular A&A or on housebound status.  [Notably, the Veteran was previously awarded SMC at the housebound rate for a period from March 2006 to April 2007.]

An interim March 2010 Decision Review Officer (DRO) decision increased the rating for the Veteran's left knee disability to 100 percent for the period from March 10, 2006 to July 31, 2007 (TKR and arthrotomy).  A 60 percent rating was assigned effective August 1, 2007.  The rating for right leg peripheral neuropathy was increased to 40 percent effective November 19, 2008. A subsequent (October 2010) DRO decision granted the Veteran a higher level of special monthly compensation on account of amputation of one lower extremity above the knee level and loss of use of the other lower extremity, together with additional independent and permanent disabilities rated 50 percent or more, effective December 2, 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Regarding the claim for a rating in excess of 60 percent for left knee disability, the appeal encompasses the time period between the Veteran's total knee replacement (TKR), including following the period of a 100 percent schedular rating afforded under Code 5055.  Notably, the 60 percent rating assigned is the maximum provided under Code 5055 following the one year total rating period.  Significantly, an October 2008 hospital discharge summary shows the Veteran was status post femoropopliteal bypass (September 2008) for chronic osteomyelitis (following the TKR), which suggests that an alternate rating under 38 C.F.R. § 4.71a, Code 5000 (for active osteomyelitis) may be for consideration.  Consideration of those criteria requires further development of medical evidence.

Regarding the rating for right leg peripheral neuropathy, a March 2010 DRO decision awarded the Veteran a 40 percent rating for such disability.  However, a subsequent (October 2010) supplemental statement of the case (SSOC) states that a rating in excess of 20 percent remains denied.  Clarification (and any corrective action indicated) is necessary.  

The Veteran's current rate of special monthly compensation is based on amputation and loss of use of his lower extremities.  To warrant entitlement to a higher rate of SMC based on permanent need for A&A, he must establish that the A&A is required for service connected disability other than that for which he already receives SMC.  See Breniser v. Shinseki, No. 09-0728, 2011 WL 4346709 at 14 (Vet. App. Sept. 19 2011).  He has not been advised of this requirement.  As it appears to be controlling, proper notice is essential.  

In December 2009 the Veteran filed a timely notice of disagreement with the effective dates assigned for a 20 percent rating for peripheral neuropathy of the right lower extremity, and for the grant of SMC based on loss of use of one foot.  (A subsequent DRO decision apparently further increased the rating for peripheral neuropathy to 40 percent, but did not address the Veteran's disagreement with the effective date assigned.)  However, an SOC has not been issued in these matters.  Under Manlincon v. West, 12 Vet. App.238, 240 (1999), when this occurs the Board must remand the matters for issuance of a SOC.  Notably, these claims are not before the Board at this time, and will be before the Board only if the appellant timely files a substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following action:

1.  The RO must reconcile their decision awarding a 40 percent rating for the Veteran's peripheral neuropathy of the right lower extremity with the subsequent SSOC that advises him that a rating in excess of 20 percent was denied, and take corrective action (i.e., provide proper notice to the Veteran and clarify whether he is seeks to continue an appeal in the matter).  

2.  The RO should ensure that complete records of the Veteran's treatment for left lower extremity disability for the period between his TKR and amputation of that extremity are associated with his claims file, then arrange for the record to be forwarded to an appropriate physician for review and an advisory medical opinion as to whether the record shows a period of active osteomyelitis during such period and, the beginning and ending dates of the active osteomyelitis.  If such period of osteomyelitis is identified, the RO must review the rating assigned for the left knee disability during the identified period and determine if an alternate higher (than 60 percent) rating is warranted under Code 5000.  The Veteran must be informed of the determination.   

3. The Veteran should be advised of what is needed to establish entitlement to a higher rate of SMC based on the permanent need for A&A under the specific circumstances of his case.  He should have opportunity to respond/supplement the record.  Then the RO should arrange for the Veteran to be examined by an appropriate physician to ascertain whether the Veteran is bedridden, helpless, or has a permanent need for Aid and Attendance due to service connected disabilities other than his left leg amputation and loss of use of the right lower extremity.  The Veteran's claims file and a copy of 38 C.F.R. §§  3.350, 3.352 must be provided to, and review by,  the examiner in conjunction with the examination.  The examiner must note the disabilities for which the Veteran has established service connection.  The examiner must note all pertinent findings in detail.  The examiner must provide an opinion as to whether the Veteran is bedrideen, helpless, or meets the criteria for requiring Aid and attendance due to service connected disabilities other than of his lower extremities.  The examiner must explain the rationale for all opinions.   

4.  The RO should issue an SOC in the matters of entitlement to earlier effective dates for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity for the grant of SMC based on loss of use of the left foot.  The appellant must be advised of the time limit for filing a substantive appeal, and that for the Board to have jurisdiction in these matters, he must timely file a substantive appeal.  If there is a timely substantive appeal after the issuance of the SOC, the matters should be returned to the Board for appellate consideration, if otherwise in order. 

5.  The RO should readjudicate the other matters remanded.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

